

115 HR 7368 IH: Federal Employee Retroactive Pay Fairness Act
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7368IN THE HOUSE OF REPRESENTATIVESDecember 20, 2018Mr. Beyer (for himself, Mr. Wittman, Mr. Garamendi, Mr. Serrano, Ms. Norton, Mr. Kilmer, Mr. Perlmutter, Mr. Connolly, Mr. Cicilline, Ms. Clark of Massachusetts, Mr. Takano, Mr. Raskin, Mr. Lynch, Mr. Meeks, Mr. Cooper, Ms. Schakowsky, Mr. Vela, Mr. Pallone, Mrs. Demings, Mr. Pocan, Mr. Cummings, Mr. Scott of Virginia, Ms. Pingree, Mrs. Carolyn B. Maloney of New York, Mr. Ben Ray Luján of New Mexico, Ms. Clarke of New York, Mr. McEachin, Mr. Hastings, Mr. Michael F. Doyle of Pennsylvania, Ms. Moore, Mr. Brown of Maryland, Mrs. Comstock, Mr. Visclosky, Mr. Lawson of Florida, Mr. Cole, Mrs. Bustos, Ms. Eshoo, Mr. Courtney, Ms. Stefanik, Mr. Vargas, Ms. DeLauro, Mrs. Watson Coleman, Mr. Price of North Carolina, Ms. Shea-Porter, Ms. Lofgren, Ms. Roybal-Allard, Mr. Hoyer, Mr. Sarbanes, Mr. Sires, Mr. Lowenthal, Mr. Panetta, Mr. Delaney, Ms. Jackson Lee, Ms. Wilson of Florida, Mr. Carson of Indiana, Mr. Fitzpatrick, Mr. Veasey, Ms. Blunt Rochester, Ms. Barragán, Ms. McCollum, Mr. Cohen, Mr. Costa, Mr. Ruppersberger, Mr. Foster, Mr. Jones of North Carolina, Mr. Langevin, Mr. Brendan F. Boyle of Pennsylvania, Mr. DeFazio, Ms. Meng, Mr. Carbajal, Mr. Smith of Washington, and Ms. Plaskett) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo provide for the compensation of Federal employees furloughed during a Government shutdown.
	
 1.Short titleThis Act may be cited as the Federal Employee Retroactive Pay Fairness Act. 2.Compensation for Federal employees furloughed during a Government shutdownFederal employees furloughed as a result of any lapse in appropriations that begins on or about December 22, 2018, shall be compensated at their standard rate of compensation, for the period of such lapse in appropriations, as soon as practicable after such lapse in appropriations ends.
		